     Case 2:20-cv-01562-JCM-BNW Document 28
                                         29 Filed 03/08/21 Page 1 of 2



 1 ROBERT D. SWEETIN
   Nevada Bar #12647
 2 DAVISON VAN CLEVE, PC
   5795 Rogers Street
 3 Las Vegas, Nevada 89118

 4 Email: rds@dvclaw.com
   SAMUEL D. CASTOR (PRO BONO)
 5 Nevada Bar #11532
   ARIEL C. JOHNSON (PRO BONO)
 6 Nevada Bar #13357
   Attorneys for Plaintiffs
 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10 C.M., individually and as parent to D.M.,              CASE NO.:      2:20-cv-01562-JCM-BNW
   B.C., individually and as parent to C.C.,
11 L.C., individually and as parent to C.C.,              STIPULATION AND [PROPOSED]
   D.C., individually and as parent to R.C.,              ORDER TO EXTEND TIME FOR
12 C.S., individually and as parent to D.S.,              PLAINTIFFS TO RESPOND TO
13 L.K., individually and as parent to M.K.               CCSD DEFENDANTS’ MOTION TO
                                                          DISMISS PLAINTIFFS’ AMENDED
14 on behalf of themselves and all others                 CLASS ACTION COMPLAINT [ECF
   similarly situated,                                    NO. 2] AND MOTION TO STRIKE
15                                                        PURSUANT TO FRCP 12(f) [ECF
                           Plaintiffs,                    NOS. 22 AND 23]
16
   vs.                                                    [FIRST REQUEST]
17

18 JESUS JARA, individually and personally,
   DUSTIN MANCL, individually and personally,
19 and CLARK COUNTY SCHOOL DISTRICT;
   and DOES 1 through 100; ROE ENTITIES 11
20 through 200, inclusive,

21                           Defendants.
22

23          Plaintiffs C.M., B.C., L.C., D.C., C.S., and L.K., on behalf of themselves and all others

24 similarly situated (“Plaintiffs”), and Defendants JESUS JARA, DUSTIN MANCL and CLARK

25 COUNTY SCHOOL DISTRICT (“Defendants”) (collectively, the “Parties”), by and through their

26 undersigned counsel, hereby stipulate and agree, subject to the approval of the Court, as follows:

27          1.    Plaintiffs’ response to CCSD Defendants’ Motion to Dismiss Plaintiffs’ Amended

28 Class Action Complaint [ECF No. 2] and Motion to Strike Pursuant to FRCP 12(f) [ECF Nos. 22

                                                     1
     Case 2:20-cv-01562-JCM-BNW Document 28
                                         29 Filed 03/08/21 Page 2 of 2



1 and 23, respectively], currently due on March 5, 2021, is hereby extended up to and including

2 March 19, 2021.

3          IT IS SO STIPULATED.

4 DATED this 5th day of March, 2021.             DATED this 5th day of March, 2021.

5 DAVISON VAN CLEVE, PC                          MARQUIS AURBACH COFFING
6

7   /s/: Robert Sweetin                           /s/: James Beckstrom
   ROBERT D. SWEETIN (NV Bar 12647)              CRAIG R. ANDERSON (NV Bar 6882)
 8 5795 Rogers Street                            JAMES A. BECKSTROM (NV Bar 14032)
   Las Vegas, Nevada 89118                       10001 Park Run Drive
 9 SAMUEL D. CASTOR (NV Bar 11532)               Las Vegas, Nevada 89145
   Attorneys for Plaintiffs                      Attorneys for Defendants
10

11

12                                     IT IS SO ORDERED.
13

14                                     _____________________________________
                                       UNITED STATES DISTRICT JUDGE
15                                      March 8, 2021
                                       _____________________________________
16                                     DATED
17

18
19

20

21

22

23

24

25

26

27

28

                                                2
